Citation Nr: 1135288	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO. 07-40 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for sleep apnea.

2. Entitlement to service connection for bilateral hearing loss.

3. Entitlement to service connection for tinnitus.

4. Entitlement to service connection for depression.

5. Entitlement to service connection for low back pain.

6. Entitlement to service connection for hypertension.

7. Entitlement to service connection for a heart disorder, claimed as congestive heart failure, but not including hypertension.

8. Entitlement to service connection for vertigo, claimed as dizziness.

9. Entitlement to service connection for inflammation of the bones and joints of the bilateral legs, including the knees, claimed as arthritis.

10. Entitlement to service connection for inflammation of the bones and joints of the bilateral shoulders, claimed as arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran had active service including from February 1982 to June 1982 and from January 2004 to March 2005. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2006 rating decision, in regards to all the claims except the sleep apnea claim, and from a June 2010 rating decision, in regards to the sleep apnea claim, from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. The Veteran appeared before the undersigned Veterans Law Judge at a Board hearing held at the RO in April 2011.

The Board notes that a March 2008 rating decision previously finally denied service connection for a sleep disorder, claimed as insomnia. The Veteran filed a new claim for a sleep disorder, claimed as insomnia, in June 2008. She subsequently 
received a new diagnosis of sleep apnea later in June 2008, following her initiation of the claim. A June 2010 rating decision granted service connection for posttraumatic stress disorder (PTSD) and found her sleep disorder, including insomnia, to be a symptom of PTSD and rated her partially based on that sleep impairment. The June 2010 rating decision also denied service connection for sleep apnea, claimed as insomnia, finding that no new and material evidence had been submitted in regards to that claim.

However, the United States Court of Appeals for the Federal Circuit, in Boggs v. Peake, 520 F. 3d 1330 (Fed. Cir. 2008), found that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury, when it is an independent claim based on distinct factual bases. Essentially, claims based upon distinctly diagnosed diseases or injuries must be considered separate and distinct claims. The Veteran currently claims that she has sleep apnea and proffered a new diagnosis of that disorder. This diagnosis constitutes a different claim from her previous claim for service connection for a sleep disorder, claimed as insomnia, which had been finally denied in March 2008 and essentially found to be a part of her PTSD by the June 2010 rating decision. As such, the current sleep apnea claim will be considered as a new and distinct claim from her prior claim for service connection for a sleep disorder, claimed as insomnia. The Veteran is not prejudiced by the recharacterization of this issue, as it affords her a full adjudication of the sleep apnea claim.  Similarly, as the Veteran has a separate diagnosis of depression in addition to her diagnosis for PTSD, that claim has been treated as a separate issue from her service-connected PTSD.

The issues are addressed are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


REMAND

The Veteran also contends to have sleep apnea, depression, a heart disability, bilateral hearing loss, tinnitus, low back pain, vertigo, and inflammation of the bones and joints of the bilateral legs (including the knees) and shoulders, claimed as arthritis, due to her active duty service.  She further contends that her pre-existing hypertension was aggravated by her active duty service.  The Board notes that although the Veteran failed to report for her July 2006 VA examinations, she has claimed that she never received notification of her appointments.

Active military, naval, or air service includes active duty, any period of ACDUTA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty. 38 U.S.C.A. § 101(24) (2010); 38 C.F.R. § 3.6(a) (2010). The term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released there from under conditions other than dishonorable. 38 U.S.C.A. § 101(2) (2010); 38 C.F.R. § 3.1(d) (2010). The Board notes that the Veteran's active duty periods of service occurred from February 17, 1982 until June 29, 1982, and from January 3, 2004 until August 19, 2005.

In regards to the bilateral hearing loss, tinnitus, and vertigo claims, the Board notes that in an April 21, 2006 VA audiology consult record the Veteran reported that she had a dizziness sensation following her March 2005 return from Iraq. She also reported military aircraft noise exposure and occupational factory noise exposure outside of service. The examiner found mild to moderately severe sensorineural hearing loss in the 6000-8000 Hz range. She has further claimed to have had all those disorders since service.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with a veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.

The Veteran is able to report symptoms, but not make causation determinations. 38 C.F.R. § 3.159; Layno v. Brown, 6 Vet. App. 465, 470 (1994); Harvey v. Brown, 6 Vet. App. 390, 393 (1994). As such, she is able to testify as to the claimed symptoms of bilateral hearing loss, tinnitus, and vertigo since service. 

There is currently no medical evidence clearly addressing whether the Veteran has bilateral hearing loss, tinnitus, and/or vertigo and whether it is due to and/or has continued since service. The Board finds that a VA examination is warranted to determine whether the Veteran currently suffers from any diagnosed bilateral hearing loss, tinnitus, and/or vertigo that is etiologically related to her service. 

In regards to the sleep apnea claim, the Board similarly notes that the Veteran has a current diagnosis of sleep apnea, per a June 2008 private medical record from Providence Hospital. She has further claimed to have snored and stopped breathing in her sleep while in service.

There is currently no medical evidence clearly addressing whether the Veteran's sleep apnea developed while she was on active duty service. The Board finds that a VA examination is warranted to determine whether the Veteran's currently diagnosed sleep apnea is etiologically related to her service. 

The Veteran has also claimed to have low back pain and inflammation of the bones and joints of the bilateral legs and shoulders, claimed as arthritis, since service. In a statement received by VA in June 2008, she reported that she fell 3 or 4 times while in full gear in service. During her April 2011 Board hearing, she also reported falling in service, as well as complained of having to wear full body gear in Iraq.  She stated that she had pain in service, but that she had not received treatment for it at that time.

March 1982 service treatment records indicate complaints regarding the knees and ankles. A February 21, 2008 VA outpatient treatment record noted complaints of low grade pain in the middle of the back and some aching in the left anterior thigh. In a January 2, 2008 VA outpatient treatment record she complained of nagging low back pains and pains in both legs. A January 1, 2008 VA x-ray noted an unremarkable lumbar spine. A July 14, 2009 VA outpatient treatment record noted the Veteran had compression fractures on chest x-ray and osteoporosis. It noted that if pain in the left leg continued a MRI of the lumbar spine might be necessary. The examiner also noted that the Veteran may have mononeuropathy or L4 radiculopathy on the left leg. 

Given the Veteran's reports of chronic low back, shoulder, and bilateral leg pain since service and her current complaints, in addition to the medical evidence of record, a VA examination is necessary in regards to these claims. McLendon v. Nicholson, 20 Vet. App. 79 (2006). A VA examination is necessary to determine whether the Veteran currently has a low back, shoulder, and/or leg disorder that is etiologically related to service. 

The Veteran has further claimed that her pre-existing hypertension was aggravated by service. A pre-active duty, October 21, 2001, Annual Medical Certificate noted that the Veteran was already on medication to control her hypertension a few years prior to her January 2004 period of active duty. The record indicates that the Veteran was treated for her hypertension in service and continues to receive treatment for it. This case presents certain medical questions which cannot be answered by the Board. See Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999) (the Board is prohibited from exercising its own independent judgment to resolve medical questions). These questions concern whether there is objective medical evidence of a worsening of the Veteran's hypertension beyond the natural progression of the disorder during her period of active duty service. A medical opinion is therefore necessary. See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2010) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

In 2006, the Veteran was scheduled for a heart examination, but failed to report.  She notified the RO that she was never notified of this examination.  A subsequent VA examination was never scheduled.  During her April 2011 Travel Board hearing, the Veteran reported that she had congestive heart failure in connection with pneumonia in service.  She related that although she does not see a cardiologist, her primary VA doctor performed an EKG.  All EKG reports should be associated with the claims file.  Additionally, the Veteran should be schedule for an examination for the purpose of determining whether she currently has a heart disorder that is related to service.

As it pertains to depression, the Veteran served in Iraq.  The records show that she has a current diagnosis of depression.  The question becomes whether her current depression is due to service, including her experiences in Iraq, or due to her service-connected PTSD.

Finally, the Board notes that the last VA medical records associated with the claims file were from June 2009 and that the record indicates that the Veteran receives continuing treatment from VA. The record is also unclear as to whether the Veteran received any VA medical treatment prior to her period of active duty service.  VA must assist a claimant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2010).  Any VA medical records not already associated with the claims file should be obtained for review.

Accordingly, the case is REMANDED for the following actions:

1. The RO/AMC shall request and obtain all pertinent VA medical records not already associated with the claims file, including records from July 2009 to the present, and any records prior to January 3, 2004 if they exist. If an EKG has been performed by a VA physician, that record should also be associated with the claims file.  If the search for any such records yields negative results, that fact shall be clearly noted and the Veteran must be informed in writing.

2. After the requested medical records have been associated with the claims file, the RO/AMC shall arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset, and etiology of any bilateral hearing loss, tinnitus, and/or vertigo found to be present. 

The claims folder and a copy of this remand shall be made available to and be reviewed by the examiner. All indicated studies shall be performed, and all findings shall be reported in detail. The examiner shall opine as to whether it is at least as likely as not (that is, at least a 50 percent or more degree of probability) that any bilateral hearing loss, tinnitus, and/or vertigo found to be present had its onset in, or is otherwise related to her period of active duty service.  In addressing this question, the examiner should obtain a complete history from the Veteran concerning the symptoms and experiences during her time in service and the opinion should consider this history in forming the opinion.

Additionally, in discussing his/her opinions, the examiner shall acknowledge the Veteran's lay statements of record relating to the onset of the disorder, as well as the medical evidence of record, including service treatment records. The rationale for all opinions expressed shall be provided in a legible report.

3. After the requested medical records have been associated with the claims file, the RO/AMC shall arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset, and etiology of any sleep apnea found to be present. 

The claims folder and a copy of this remand shall be made available to and be reviewed by the examiner. All indicated studies shall be performed, and all findings shall be reported in detail. The examiner shall opine as to whether it is at least as likely as not (that is, at least a 50 percent or more degree of probability) that any sleep apnea found to be present had its onset in, or is otherwise related to her period of active duty service.  In addressing this question, the examiner should obtain a complete history from the Veteran concerning the symptoms and experiences during her time in service and the opinion should consider this history in forming the opinion.

Additionally, in discussing his/her opinions, the examiner shall acknowledge the Veteran's lay statements of record relating to the onset of the disorder, as well as the medical evidence of record, including service treatment records. The rationale for all opinions expressed shall be provided in a legible report.

	4. After the requested medical records have been associated with the claims file, the RO/AMC shall arrange for the Veteran to undergo an appropriate VA joints examination to determine the nature, extent, onset, and etiology of low back, shoulder, and/or bilateral leg disorder, including arthritis of multiple joints, found to be present. 

The claims folder and a copy of this remand shall be made available to and be reviewed by the examiner. All indicated studies shall be performed, and all findings shall be reported in detail. 

a) State whether the Veteran has a current disability involving the knees, bilateral legs, bilateral shoulders, and/or low back, including arthritis.

b)  If a disability is found, give an opinion as to whether it is at least as likely as not (i.e. at least a 50 percent probability) that any current bilateral leg/knees, shoulder and/or back disorder is related to service, including to the incidents or events of the Veteran's service.  

c)  If the Veteran does not have a current disability involving the bilateral leg/knees, shoulders, and/or back, the examiner should note whether the Veteran suffers from a chronic multisymptom illness of joints resulting from an undiagnosed illness.  The severity of any such condition should be discussed.

d)  If the examiner finds that the manifestations of bilateral leg/knees, shoulders and/or back symptoms cannot be attributed to a diagnosed illness, he/she should be asked to determine if there is affirmative evidence that the undiagnosed illness was not incurred during active service during the Gulf War, or whether the undiagnosed illness was caused by a supervening condition or event.  If so, the examiner should describe the supervening condition or event.

In addressing this question, the examiner should obtain a complete history from the Veteran concerning the symptoms and experiences during her time in service and the opinion should consider this history in forming the opinion.  Specifically the examiner shall acknowledge the Veteran's lay statements of record relating to the onset of the disorder, as well as the medical evidence of record, including service treatment records. 

A complete rational must be provided for all opinions given.  If the examiner is cannot provide an opinion without resorting to mere speculation, such should be stated with supporting rationale.

5. After the requested medical records have been associated with the claims file, the RO/AMC should arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset, and etiology of any hypertension found to be present. 

Based on examination findings, as well as a review of the claims file, the Veteran's statements, and a copy of this remand, the physician is also requested to render opinions as to the following:

(a) Whether it is clear and unmistakable that any hypertension pre-existed her active duty service; and if so, is it clear and unmistakable that such condition was aggravated in service beyond the natural progress of the disorder.

(b) If it is found that the Veteran had hypertension prior to service, the examiner should specify whether the Veteran had temporary or intermittent flare-ups in service; or whether there was a permanent worsening of the underlying pathology of any such condition due to or during service, resulting in any current disability. 

Further, the examiner is asked to set forth whether any increase in severity during service was due to the natural progression of the disease/disability.

(c) If it is found that the Veteran did not have a pre-existing disability manifested in service, the examiner is asked to opine as to whether the evidence of record indicates that the Veteran had an initial manifestation of the disorder during her period of active service. In other words, whether hypertension is related to and/or incurred in service.

The examiner is directed to reconcile any opinions that may be inconsistent with the results of his/her findings on examination. A complete rationale must be given for all opinions and conclusions expressed.

6.  After the requested medical records have been associated with the claims file, the RO/AMC shall arrange for the Veteran to undergo a VA examination from a psychiatrist or psychologist to determine the nature, extent, onset and etiology of any currently diagnosed acquired psychiatric disorder, other than PTSD.  The claims folder should be made available to and reviewed by the examiner.  All indicated studies should be performed and all findings should be reported in detail. 

The examiner must address the following:

a)  Note the Veteran's reported service incidents and events.

b)  State whether the Veteran has a psychiatric disability other than PTSD and if so, identify that disability.  Thereafter, state whether it is at least as likely as not (i.e. a 50 percent probability or more) that such psychiatric disability is related to service, including the Veteran's claimed service events and incidents.  In this regard, the examiner should note the Veteran's post-service diagnosis of depression.

The examiner must acknowledge and discuss the Veteran's relevant in-service complaints, her post-service reports regarding the onset and continuity of her disability, as well as all examination findings.  

The claims file must be made available to the examiner for review in connection with the examination.  

7.  After the requested medical records have been associated with the claims file, the RO/AMC shall schedule the Veteran for an appropriate heart examination to determine the nature, extent, onset, and etiology of any heart disability found to be present. 

The claims folder and a copy of this remand shall be made available to and be reviewed by the examiner. All indicated studies shall be performed, and all findings shall be reported in detail. 

a) State whether the Veteran has a current disability of the heart.  If a disability is found, the examiner should identify it.

b)  If a disability is found, give an opinion as to whether it is at least as likely as not (i.e. at least a 50 percent probability) that any current heart disability found is related to service, including any pneumonia in service.  

c)  If the examiner finds that the manifestations of any heart symptoms cannot be attributed to a diagnosed illness, he/she should be asked to determine if there is evidence showing that the Veteran has an undiagnosed illness and if so, whether there is affirmative evidence that the disability was not incurred during active service during the Gulf War, or whether the undiagnosed illness was caused by a supervening condition or event.  If so, the examiner should describe the supervening condition or event.

In addressing this question, the examiner should obtain a complete history from the Veteran concerning the symptoms and experiences during her time in service and the opinion should consider this history in forming the opinion.  Specifically, the examiner shall acknowledge the Veteran's lay statements of record relating to the onset of the disorder, as well as the medical evidence of record, including service treatment records. 

A complete rational must be provided for all opinions given.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated with supporting rationale.

8.  When the development requested has been completed, the case shall again be reviewed by the RO/AMC on the basis of the additional evidence. If the benefit sought is not granted, the Veteran shall be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of 

Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
K. OSBORNE 
Veterans Law Judge, Board of Veterans' Appeals
